UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	September 1, 2012 — February 28, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Consumer Fund Semiannual report 2 | 28 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has set record highs recently, thanks to steadily improving housing and employment data and the Federal Reserve’s pledge to continue to add stimulus until it believes the economy has meaningfully improved. The federal budget battle continues among Washington lawmakers, but investors appear to believe that a resolution will eventually take place. The by-now familiar risks that have buffeted markets for a few years have not gone away entirely, but they appear to be steadily abating. Europe, while having slumped further into recession, is slowly addressing its sovereign debt problem; China’s economy appears to be improving; and here in the United States economic recovery is underway. Times like these require a measured, balanced approach to investing. At Putnam, our investment team is actively focused on managing risk while pursuing returns. The guidance of your financial advisor is also important in helping to ensure that your portfolio remains in line with your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing growth opportunities in consumer companies worldwide To understand where Putnam Global Consumer Fund invests, simply take a look around you. Everything you eat, drink, wear, or play with is considered a consumer product. Under normal circumstances, the fund invests at least 80% of its net assets in stocks of companies in the consumer discretionary and consumer staples industries. The fund can invest in businesses of all sizes and at different stages of growth, from newer, rapidly growing companies toestablished global corporations. The manager focuses primarily on large and midsize companies, and has the flexibility toinvest in U.S. and international markets. The fund’s flexibility is an advantage in difficult economic environments, particularly because it can invest in both consumer staples and consumer cyclicalstocks. The advantage of consumer staples is that they tend to stay in demand regardless of economic conditions. You are purchasing staples when you buy food, beverages, prescription drugs, or household products. On the other hand, if you are planning a vacation or shopping for a high-definition TV, you are considering cyclical products and services. Companies in cyclical industries — such as hotels, restaurants, media companies, and automobile makers — tend to be more sensitive to economic cycles, and struggle more in a slowing economy. The fund manager analyzes eachcompany’s valuation, financial strength, competitive positioning, earnings, and cash flow. He conducts intensive fundamental research with support from analysts on Putnam’s Global Equity Research team. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnam’s sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds’ managers invest with flexibility and precision, using fundamental research to hand select stocks for the portfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2 Global Consumer Fund Global Consumer Fund 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Global Consumer Fund Interview with your fund’s portfolio manager Walter, what can you tell us about the investing environment and the fund’s performance for the six months ended February28, 2013? Stocks in the consumer sector delivered solid positive returns, and equity markets as a whole rallied for most of the period. The fund’s fiscal year began in September 2012, on the heels of a healthy summer rebound for U.S. markets. Other than a pause in November for some election-related turbulence, stock performance for the most part continued to please investors, with major market indexes in the United States climbing to record highs. In fact, on the final two days of the period, stocks began what would become a 10-session winning streak, marking the best run in 16 years for the Dow Jones Industrial Average. A key development for this fund, I believe, was a notable improvement in overall consumer sentiment, most likely tied to the recovery in the housing market. While the economy is still improving at a fairly slow pace, I believe signs of a turnaround in the previously dismal housing situation boosted investor confidence and contributed to investors’ willingness to take on more risk in the equity market. How did the fund fare in this environment? While global consumer stocks delivered a solid double-digit return for the period, the fund did not keep pace with its benchmark, the MSCI World Consumer Discretionary & Consumer This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/13. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. Global Consumer Fund 5 Staples Index. I believe my investment approach may have been too conservative in a period of strongly rebounding markets. The fund did not own enough of the cyclical stocks that performed well. At the same time, despite relatively defensive positioning overall, I maintained underweight exposure, relative to the benchmark, in one defensive area — consumer staples stocks. Contrary to traditional patterns, these stocks performed well, which also dampened relative fund returns. What are some holdings or strategies that detracted from returns during the period? Overall, the most significant detractor from fund performance was our stock selection in the U.S. retail sector, as evidenced by the period’s top three underperformers. The biggest disappointment was the stock of Bed Bath & Beyond . The company has struggled with two key issues — consumers who were seeking discounts in a still tenuous economy, and investor concerns about intensifying competition from online retailers. This led to weakened earnings for the company and a sharp price decline for its stock. I believe the issues that have negatively affected the company over the past six months are already reflected in the stock price, which is attractively low, in my view. At the close of the period, Bed Bath & Beyond remained in the portfolio. Another U.S. retailer affected by slowing growth was Coach . The company, which specializes in small leather goods and accessories, has faced intensifying competition and has lost market share. While I believe this may be a temporary setback for a well-run company with historically strong profit margins, we are monitoring the stock closely for developments that may change our long-term outlook. The stock of Nordstrom , a fashion retailer with over 200 U.S. stores, was also a drag on fund performance. Investors have been concerned about the company’s accelerating capital expenditures, including plans for its first store in Manhattan, slated to open in 2018. I believe investors are focused more Country allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Consumer Fund on these expenditures than the potential long-term growth benefits. In my view, Nordstrom remains a fundamentally solid, well-run company, and it remained in the portfolio at period-end. Could you highlight some holdings or strategies that helped performance? It is worth noting that the top two contributors to fund returns were our decisions to avoid the stocks of Wal-Mart Stores and The Coca-Cola Co. While I believe these are both solid, well-managed companies, I found their valuations and risk/reward profiles unattractive. My strategy of keeping them out of the portfolio proved beneficial as both underperformed for the period. Among the stocks in the fund’s portfolio for the period, Fortune Brands Home & Security was the top performer. The strengthening U.S. housing market has helped this company, which specializes in kitchen and bath cabinetry, plumbing, and security and storage systems. I believe this is a strong business — a leader in its industry — that had been embedded in a large conglomerate, Fortune Brands. In October2011, it was spun off from the holding company and now operates independently. It was an underfollowed — and, in my view, underappreciated — stock that presented an attractive, relatively low-risk opportunity to invest in the housing recovery. Another portfolio highlight was media and entertainment company Time Warner , which has also felt the positive effects of the healing economy. Performance in its film division, particularly from the recent blockbuster The Hobbit: An Unexpected Journey , has been This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/13. Short-term holdings and derivatives, if any, are excluded. Holdings will vary over time. Global Consumer Fund 7 much better than expected, and strong growth has resumed in its cable television business, with solid profitability from HBO. The company has also focused on streamlining, including the spinoff of its less profitable AOL subsidiary, and its plans to spin off the TIME, Inc. subsidiary later in 2013. Three stocks in the gaming industry also made a positive contribution to fund returns for the period. Sands China and Las Vegas Sands , whose share prices had declined over concerns about slowing economic growth in China, advanced during the period as gaming activity picked up again. Another gaming stock we bought at an attractive price was Penn National Gaming , which appreciated substantially after management announced it was spinning off the company’s real estate assets to create added value for shareholders. All of these outperforming stocks remained in the fund’s portfolio at the close of the period. As we begin the second half of the fund’s fiscal year, what is your outlook? The equity markets have had an incredibly strong run, global macroeconomic challenges appear to be less severe, and the U.S. housing and employment markets are healing. These are all positives for investors, although with so many stocks rebounding considerably off their lows, it becomes more challenging to find compelling new ideas for the portfolio. Solid fundamental research will be key to identifying opportunities in the coming months. I remain optimistic about the fund’s core strengths: a disciplined investment process, a diversified portfolio that can take advantage of opportunities in markets around the world, and a team of analysts with extensive experience in covering the universe of consumer stocks. Thank you, Walter, for updating us on the fund today. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Consumer Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Walter D. Scully has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from The Ohio State University. A Certified Public Accountant, he has been in the investment industry since he joined Putnam in 1996. IN THE NEWS The global economy continues to expand, but the rate of expansion slowed recently. Manufacturing production and services activity worldwide both eased in February, according to data compiled by JPMorgan and Market Economics. Economic growth was led by the United States, followed by China, Germany, the United Kingdom, Brazil, India, Russia, and Ireland. The rate of increase, however, dropped in most of those countries, with the United States and Russia being the exceptions. Japan’s economic output, meanwhile, was stagnant. In the still-troubled eurozone, conditions weakened substantially in France, Italy, and Spain, with output contracting sharply in these countries’ manufacturing and services sectors. While the global economic deceleration was considered slight by most observers, the expansion rate hit a four-month low in February. As the employment picture improves in the United States and around the world, economists hope that jobs growth will spur further demand. Global Consumer Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/13 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 97.00% 85.68% 90.87% 88.87% 90.84% 90.84% 92.96% 86.21% 95.08% 99.07% Annual average 17.55 15.90 16.67 16.37 16.66 16.66 16.97 15.98 17.27 17.84 3 years 44.35 36.05 41.10 38.10 41.13 41.13 42.28 37.30 43.37 45.48 Annual average 13.02 10.81 12.16 11.36 12.17 12.17 12.47 11.15 12.76 13.31 1 year 10.83 4.46 10.04 5.04 9.96 8.96 10.29 6.43 10.61 11.11 6 months 7.61 1.42 7.17 2.17 7.22 6.22 7.36 3.60 7.46 7.74 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10 Global Consumer Fund Comparative index returns For periods ended 2/28/13 MSCI World Consumer Discretionary & Consumer Staples Index (ND) Life of fund 97.54% Annual average 17.63 3 years 53.75 Annual average 15.42 1 year 16.96 6 months 12.46 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 2/28/13 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.202 $0.113 $0.127 $0.131 $0.175 $0.242 Capital gains — Long-term 0.140 0.140 0.140 0.140 0.140 0.140 Capital gains — Short-term 0.012 0.012 0.012 0.012 0.012 0.012 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/12 $15.14 $16.06 $14.91 $14.86 $15.05 $15.60 $15.07 $15.18 2/28/13 15.92 16.89 15.70 15.64 15.86 16.44 15.85 15.94 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 104.92% 93.14% 98.53% 96.53% 98.53% 98.53% 100.63% 93.60% 102.96% 107.19% Annual average 18.23 16.60 17.36 17.08 17.36 17.36 17.64 16.67 17.96 18.53 3 years 40.75 32.66 37.61 34.61 37.66 37.66 38.65 33.80 39.82 41.84 Annual average 12.07 9.88 11.23 10.42 11.24 11.24 11.51 10.19 11.82 12.36 1 year 11.42 5.02 10.65 5.65 10.65 9.65 10.89 7.01 11.21 11.69 6 months 10.48 4.13 10.14 5.14 10.13 9.13 10.23 6.37 10.41 10.60 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Global Consumer Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/12* 1.41% 2.16% 2.16% 1.91% 1.66% 1.16% Total annual operating expenses for the fiscal year ended 8/31/12 1.89% 2.64% 2.64% 2.39% 2.14% 1.64% Annualized expense ratio for the six-month period ended 2/28/13 1.37% 2.12% 2.12% 1.87% 1.62% 1.12% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/13. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2012, to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.05 $10.89 $10.89 $9.61 $8.33 $5.77 Ending value (after expenses) $1,076.10 $1,071.70 $1,072.20 $1,073.60 $1,074.60 $1,077.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Global Consumer Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2013, use the following calculation method. To find the value of your investment on September 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.85 $10.59 $10.59 $9.35 $8.10 $5.61 Ending value (after expenses) $1,018.00 $1,014.28 $1,014.28 $1,015.52 $1,016.76 $1,019.24 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Global Consumer Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Consumer Discretionary & Consumer Staples Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the consumer discretionary and consumer staples sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Global Consumer Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2013, Putnam employees had approximately $366,000,000 and the Trustees had approximately $87,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Consumer Fund 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Global Consumer Fund The fund’s portfolio 2/28/13 (Unaudited) COMMON STOCKS (96.4%)* Shares Value Auto components (0.9%) Valeo SA (France) 2,264 $127,796 Automobiles (5.5%) Fiat SpA (Italy) † 29,583 158,532 General Motors Co. † 5,100 138,465 Nissan Motor Co., Ltd. (Japan) 32,600 329,327 Toyota Motor Corp. (Japan) 2,900 148,979 Beverages (6.6%) Beam, Inc. 3,400 207,502 Coca-Cola Enterprises, Inc. 8,920 319,158 Dr. Pepper Snapple Group, Inc. 3,100 135,222 Pernod-Ricard SA (France) 2,017 261,793 Building products (1.6%) Fortune Brands Home & Security, Inc. † 6,404 221,258 Commercial services and supplies (1.2%) G&K Services, Inc. Class A 4,000 166,680 Distributors (0.5%) LKQ Corp. † 3,600 76,284 Food and staples retail (3.2%) Kroger Co. (The) 6,200 181,102 Lawson, Inc. (Japan) 1,700 126,349 Whole Foods Market, Inc. 1,600 136,992 Food products (9.6%) Associated British Foods PLC (United Kingdom) 4,097 114,918 Hershey Co. (The) 2,400 200,016 Hillshire Brands Co. 1,100 35,640 Kerry Group PLC Class A (Ireland) 2,827 158,403 Mead Johnson Nutrition Co. 2,570 192,519 Nestle SA (Switzerland) 9,408 656,559 Hotels, restaurants, and leisure (8.3%) Compass Group PLC (United Kingdom) 18,546 225,288 Las Vegas Sands Corp. 3,100 159,619 McDonald’s Corp. 4,000 383,600 Norwegian Cruise Line Holdings, Ltd. † 319 9,883 Penn National Gaming, Inc. † 4,900 244,265 Sands China, Ltd. (Hong Kong) 31,600 150,665 Household durables (1.1%) Coway Co., Ltd. (South Korea) 3,230 148,638 Household products (3.2%) Colgate-Palmolive Co. 900 102,987 Procter & Gamble Co. (The) 4,569 348,066 Global Consumer Fund 17 COMMON STOCKS (96.4%)* cont. Shares Value Internet and catalog retail (5.6%) Amazon.com, Inc. † 1,000 $264,270 HomeAway, Inc. † 5,300 156,350 Priceline.com, Inc. † 380 261,280 Rakuten, Inc. (Japan) 12,800 110,590 Leisure equipment and products (3.1%) Hasbro, Inc. 4,560 182,491 LeapFrog Enterprises, Inc. † 29,500 252,815 Machinery (1.3%) Stanley Black & Decker, Inc. 2,300 181,010 Media (10.1%) British Sky Broadcasting Group PLC (United Kingdom) 10,665 137,635 Comcast Corp. Class A 7,800 310,362 DISH Network Corp. Class A 7,400 257,520 Pearson PLC (United Kingdom) 12,039 210,607 Time Warner, Inc. 4,920 261,596 WPP PLC (United Kingdom) 15,776 252,351 Multiline retail (5.5%) Dollar General Corp. † 6,170 285,918 Macy’s, Inc. 4,400 180,840 Nordstrom, Inc. 5,800 314,476 Real estate management and development (1.9%) BR Malls Participacoes SA (Brazil) 10,100 130,625 Daito Trust Construction Co., Ltd. (Japan) 1,500 134,290 Specialty retail (8.9%) American Eagle Outfitters, Inc. 4,300 88,924 Bed Bath & Beyond, Inc. † 7,040 399,520 Best Buy Co., Inc. 11,720 192,325 Foschini Group, Ltd. (The) (South Africa) 7,461 88,446 GameStop Corp. Class A 5,600 140,336 Kingfisher PLC (United Kingdom) 47,919 201,399 Ulta Salon, Cosmetics & Fragrance, Inc. 1,700 150,552 Textiles, apparel, and luxury goods (4.6%) Cie Financiere Richemont SA (Switzerland) 3,406 272,297 Coach, Inc. 4,700 227,151 Luxottica Group SpA (Italy) 3,326 154,127 Tobacco (13.7%) Altria Group, Inc. 7,700 258,335 British American Tobacco (BAT) PLC (United Kingdom) 8,607 448,437 Japan Tobacco, Inc. (Japan) 11,500 362,768 Lorillard, Inc. 3,600 138,744 Philip Morris International, Inc. 7,950 729,415 Total common stocks (cost $11,279,375) 18 Global Consumer Fund SHORT-TERM INVESTMENTS (4.7%)* Shares Value Putnam Short Term Investment Fund 0.10% L 659,815 $659,815 Total short-term investments (cost $659,815) TOTAL INVESTMENTS Total investments (cost $11,939,190) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $14,116,558. † Non-income-producing security. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $66,558 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 64.2% Ireland 1.1% United Kingdom 11.2 Hong Kong 1.1 Japan 8.5 South Korea 1.0 Switzerland 6.5 Brazil 0.9 France 2.7 South Africa 0.6 Italy 2.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $6,169,030) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/17/13 $115,446 $117,486 $(2,040) British Pound Sell 3/20/13 268,646 279,287 10,641 Canadian Dollar Buy 4/17/13 55,312 57,025 (1,713) Barclays Bank PLC Australian Dollar Buy 4/17/13 42,860 43,621 (761) British Pound Sell 3/20/13 202,205 210,158 7,953 Euro Sell 3/20/13 16,060 16,789 729 Hong Kong Dollar Sell 5/15/13 48,586 48,605 19 Japanese Yen Buy 5/15/13 168,444 168,818 (374) Singapore Dollar Buy 5/15/13 83,737 83,734 3 Swedish Krona Buy 3/20/13 22,211 22,737 (526) Swiss Franc Sell 3/20/13 204,346 210,458 6,112 Global Consumer Fund 19 FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $6,169,030) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 4/17/13 $55,992 $56,983 $(991) British Pound Buy 3/20/13 206,301 214,356 (8,055) Danish Krone Buy 3/20/13 17,652 18,369 (717) Credit Suisse International Australian Dollar Buy 4/17/13 71,161 72,413 (1,252) British Pound Buy 3/20/13 188,704 196,140 (7,436) Canadian Dollar Buy 4/17/13 52,116 53,808 (1,692) Euro Sell 3/20/13 314,282 328,524 14,242 Japanese Yen Sell 5/15/13 280,100 280,770 670 Swiss Franc Buy 3/20/13 64,345 66,643 (2,298) Deutsche Bank AG British Pound Sell 3/20/13 10,012 10,399 387 Euro Buy 3/20/13 3,134 618 2,516 Swedish Krona Buy 3/20/13 45,767 46,851 (1,084) Goldman Sachs International British Pound Buy 3/20/13 206,301 214,371 (8,070) Japanese Yen Buy 5/15/13 112,848 113,119 (271) HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 1,425 1,451 (26) British Pound Sell 3/20/13 81,003 84,178 3,175 Canadian Dollar Buy 4/17/13 28,576 28,645 (69) Canadian Dollar Sell 4/17/13 28,576 29,497 921 Euro Buy 3/20/13 74,947 78,339 (3,392) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/17/13 55,993 56,890 897 British Pound Buy 3/20/13 179,148 186,092 (6,944) Canadian Dollar Buy 4/17/13 49,694 51,299 (1,605) Euro Buy 3/20/13 142,974 149,418 (6,444) Japanese Yen Sell 5/15/13 134,984 135,588 604 Swiss Franc Sell 3/20/13 171,267 177,378 6,111 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/17/13 31,763 32,326 (563) State Street Bank and Trust Co. Canadian Dollar Buy 4/17/13 62,578 64,589 (2,011) Euro Buy 3/20/13 201,209 203,688 (2,479) Swedish Krona Buy 3/20/13 81,843 83,758 (1,915) UBS AG British Pound Sell 3/20/13 359,054 373,139 14,085 Euro Buy 3/20/13 496,557 519,163 (22,606) Swiss Franc Buy 3/20/13 99,345 102,856 (3,511) 20 Global Consumer Fund FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $6,169,030) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. British Pound Buy 3/20/13 $16,838 $21,212 $(4,374) Canadian Dollar Buy 4/17/13 2,228 3,150 (922) Euro Buy 3/20/13 428,792 448,383 (19,591) Japanese Yen Buy 5/15/13 404,780 405,909 (1,129) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,938,842 $2,716,677 $— Consumer staples 2,985,698 2,129,227 — Financials 130,625 134,290 — Industrials 568,948 — — Total common stocks — Short-term investments 659,815 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(45,796) $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. Global Consumer Fund 21 Statement of assets and liabilities 2/28/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $11,279,375) $13,604,307 Affiliated issuers (identified cost $659,815) (Note 6) 659,815 Foreign currency (cost $2,730) (Note 1) 2,730 Dividends, interest and other receivables 11,859 Foreign tax reclaim 2,826 Receivable for shares of the fund sold 10,007 Unrealized appreciation on forward currency contracts (Note 1) 69,065 Receivable from Manager (Note 2) 5,345 Total assets LIABILITIES Payable for investments purchased 67,364 Payable for shares of the fund repurchased 7,435 Payable for investor servicing fees (Note 2) 6,574 Payable for custodian fees (Note 2) 8,176 Payable for Trustee compensation and expenses (Note 2) 1,901 Payable for administrative services (Note 2) 151 Payable for distribution fees (Note 2) 5,631 Unrealized depreciation on forward currency contracts (Note 1) 114,861 Payable for auditing and tax fees 29,942 Other accrued expenses 7,361 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $11,542,867 Accumulated net investment loss (Note 1) (38,782) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 333,460 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,279,013 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 22 Global Consumer Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($9,217,991 divided by 578,990 shares) $15.92 Offering price per class A share (100/94.25 of $15.92)* $16.89 Net asset value and offering price per class B share ($846,540 divided by 53,908 shares)** $15.70 Net asset value and offering price per class C share ($1,618,169 divided by 103,435 shares)** $15.64 Net asset value and redemption price per class M share ($51,469 divided by 3,245 shares) $15.86 Offering price per class M share (100/96.50 of $15.86)* $16.44 Net asset value, offering price and redemption price per class R share ($76,589 divided by 4,832 shares) $15.85 Net asset value, offering price and redemption price per class Y share ($2,305,800 divided by 144,625 shares) $15.94 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Global Consumer Fund 23 Statement of operations Six months ended 2/28/13 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $2,084) $119,216 Interest (including interest income of $402 from investments in affiliated issuers) (Note 6) 1,009 Securities lending (Note 1) 135 Total investment income EXPENSES Compensation of Manager (Note 2) 41,070 Investor servicing fees (Note 2) 18,636 Custodian fees (Note 2) 6,836 Trustee compensation and expenses (Note 2) 568 Administrative services (Note 2) 217 Distribution fees (Note 2) 21,989 Auditing and tax fees 21,529 Reports to shareholders 7,535 Other 1,508 Fees waived and reimbursed by Manager (Note 2) (25,192) Total expenses Expense reduction (Note 2) (16) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 408,995 Net realized gain on foreign currency transactions (Note 1) 9,087 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (47,554) Net unrealized appreciation of investments during the period 552,325 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Global Consumer Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 2/28/13* Year ended 8/31/12 Operations: Net investment income $25,680 $124,062 Net realized gain on investments and foreign currency transactions 418,082 33,718 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 504,771 963,733 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (114,016) (122,715) Class B (6,156) (3,237) Class C (11,952) (9,416) Class M (400) (498) Class R (863) (868) Class Y (28,702) (31,979) Net realized short-term gain on investments Class A (6,775) (87,149) Class B (654) (3,784) Class C (1,127) (8,007) Class M (37) (528) Class R (59) (567) Class Y (1,423) (18,001) From net realized long-term gain on investments Class A (79,039) (552,897) Class B (7,627) (24,007) Class C (13,150) (50,794) Class M (427) (3,346) Class R (691) (3,597) Class Y (16,605) (114,204) Redemption fees (Note 1) 129 3,541 Increase (decrease) from capital share transactions (Note 4) 1,086,160 (2,720,757) Total increase (decrease) in net assets NET ASSETS Beginning of period 12,371,439 15,002,736 End of period (including accumulated net investment loss of $38,782 and undistributed net investment income of $97,627, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Global Consumer Fund 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A February 28, 2013** .04 1.09 (.20) (.15) — e 7.61 * .68 * .25 * 35 * August 31, 2012 .14 1.67 (.21) (1.08) — e 1.41 .98 92 August 31, 2011 .06 2.27 (.12) (.83) .01 1.40 .40 82 August 31, 2010 .07 1.38 (.09) (.37) .01 1.47 .56 84 August 31, 2009† .11 2.13 (.01) — — e .97 * 1.03 * 65 * Class B February 28, 2013** (.02) 1.07 (.11) (.15) — e 7.17 * 1.05 * (.12) * 35 * August 31, 2012 .04 1.65 (.13) (1.08) — e 2.16 .29 92 August 31, 2011 (.05) 2.24 (.03) (.83) .01 2.15 (.33) 82 August 31, 2010 (.02) 1.36 (.06) (.37) .01 2.22 (.16) 84 August 31, 2009† .05 2.13 (.01) — — e 21.80 * 63 1.49 * .45 * 65 * Class C February 28, 2013** (.02) 1.08 (.13) (.15) — e 7.22 * 1.05 * (.15) * 35 * August 31, 2012 .04 1.63 (.17) (1.08) — e 2.16 .24 92 August 31, 2011 (.05) 2.24 (.03) (.83) .01 2.15 (.31) 82 August 31, 2010 (.02) 1.36 (.05) (.37) .01 2.22 (.16) 84 August 31, 2009† .05 2.13 (.01) — — e 21.80 * 48 1.49 * .48 * 65 * Class M February 28, 2013** — e 1.09 (.13) (.15) — e 7.36 * .93 * (.01) * 35 * August 31, 2012 .05 1.69 (.14) (1.08) — e 46 1.91 .36 92 August 31, 2011 (.01) 2.26 (.06) (.83) — e 55 1.90 (.09) 82 August 31, 2010 — e 1.39 (.04) (.37) — e 44 1.97 .02 84 August 31, 2009† .07 2.13 (.01) — — e 22.01 * 30 1.32 * .71 * 65 * Class R February 28, 2013** .02 1.09 (.18) (.15) — e 7.46 * .80 * .12 * 35 * August 31, 2012 .10 1.67 (.22) (1.08) — e 67 1.66 .70 92 August 31, 2011 .02 2.28 (.09) (.83) .01 24 1.65 .16 82 August 31, 2010 .04 1.38 (.05) (.37) — e 14 1.72 .28 84 August 31, 2009† .09 2.13 (.01) — — e 22.21 * 12 1.14 * .86 * 65 * Class Y February 28, 2013** .05 1.10 (.24) (.15) — e 7.74 * .56 * .34 * 35 * August 31, 2012 .17 1.68 (.26) (1.08) — e 1.16 1.19 92 August 31, 2011 .11 2.26 (.15) (.83) .01 1.15 .69 82 August 31, 2010 .10 1.39 (.10) (.37) — e 1.22 .78 84 August 31, 2009† .10 2.16 (.01) — — e 22.64 * .79 * .85 * 65 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 26 Global Consumer Fund Global Consumer Fund 27 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period December 18, 2008 (commencement of operations) to August 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2013 0.19% August 31, 2012 0.48 August 31, 2011 0.40 August 31, 2010 1.11 August 31, 2009 5.13 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 28 Global Consumer Fund Notes to financial statements 2/28/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2012 through February 28, 2013. Putnam Global Consumer Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. The investment objective of the fund is to seek capital appreciation. The fund concentrates its investments in the consumer staples and consumer discretionary products and services industries, and invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Potential investments include companies involved in the manufacture, sale or distribution of consumer staples and consumer discretionary products and services. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management also considers other factors that it believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013 and held for 90 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after January 2, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 Global Consumer Fund 29 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 30 Global Consumer Fund Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $70,501 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has Global Consumer Fund 31 been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $12,010,605, resulting in gross unrealized appreciation and depreciation of $2,615,589 and $362,072, respectively, or net unrealized appreciation of $2,253,517. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $25,192 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam 32 Global Consumer Fund Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $12,578 ClassR 107 ClassB 1,195 ClassY 2,791 ClassC 1,897 Total ClassM 68 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $16 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $10, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $10,919 ClassM 177 ClassB 4,157 ClassR 186 ClassC 6,550 Total Global Consumer Fund 33 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,045 and $1 from the sale of classA and classM shares, respectively, and received $1,419 and $27 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $5,154,063 and $4,321,814, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/13 Year ended 8/31/12 ClassA Shares Amount Shares Amount Shares sold 65,171 $1,013,488 350,122 $5,156,665 Shares issued in connection with reinvestment of distributions 8,463 128,039 37,161 486,805 73,634 1,141,527 387,283 5,643,470 Shares repurchased (59,475) (913,765) (647,476) (9,087,780) Net increase (decrease) Six months ended 2/28/13 Year ended 8/31/12 ClassB Shares Amount Shares Amount Shares sold 8,623 $132,525 39,236 $558,201 Shares issued in connection with reinvestment of distributions 938 14,011 2,166 28,075 9,561 146,536 41,402 586,276 Shares repurchased (11,546) (175,448) (8,737) (123,858) Net increase (decrease) Six months ended 2/28/13 Year ended 8/31/12 ClassC Shares Amount Shares Amount Shares sold 31,944 $488,239 37,906 $537,703 Shares issued in connection with reinvestment of distributions 1,753 26,103 5,258 67,992 33,697 514,342 43,164 605,695 Shares repurchased (5,607) (85,152) (12,072) (173,281) Net increase 34 Global Consumer Fund Six months ended 2/28/13 Year ended 8/31/12 ClassM Shares Amount Shares Amount Shares sold 141 $2,217 341 $4,890 Shares issued in connection with reinvestment of distributions 57 864 335 4,372 198 3,081 676 9,262 Shares repurchased — — (1,400) (19,855) Net increase (decrease) Six months ended 2/28/13 Year ended 8/31/12 ClassR Shares Amount Shares Amount Shares sold 579 $8,945 2,451 $35,134 Shares issued in connection with reinvestment of distributions 107 1,613 386 5,032 686 10,558 2,837 40,166 Shares repurchased (287) (4,514) (71) (1,059) Net increase Six months ended 2/28/13 Year ended 8/31/12 ClassY Shares Amount Shares Amount Shares sold 53,743 $831,082 33,743 $488,814 Shares issued in connection with reinvestment of distributions 3,084 46,691 12,523 164,184 56,827 877,773 46,266 652,998 Shares repurchased (27,716) (428,778) (59,679) (852,791) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class A 192,340 33.22% $3,062,053 ClassM 1,217 37.50 19,302 ClassR 1,231 25.48 19,511 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $7,400,000 Global Consumer Fund 35 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $69,065 Payables $114,861 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $12,322 $12,322 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(48,097) $(48,097) Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $608,170 $2,251,925 $2,860,095 $392 $— Putnam Short Term Investment Fund* — 659,815 — 10 659,815 Totals Market values are shown for those securities affiliated during the reporting period. * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates its investments in two sectors, which involves more risk than a fund that invests more broadly. 36 Global Consumer Fund Note 8: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Global Consumer Fund 37 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 38 Global Consumer Fund Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Global Consumer Fund 39 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 40 Global Consumer Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Global Consumer Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 26, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 26, 2013
